NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MARVIN L. HAGGINS, a/k/a           )
MARVIN LAVAN HAGGINS,              )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-2349
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser, Judge.

Marvin L. Haggins, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, KELLY, and VILLANTI, JJ., Concur.